     Case 2:18-cv-03647-ADS Document 23 Filed 06/08/20 Page 1 of 2 Page ID #:1444



 1
                                                                           J S -6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   PAMELA B. O/B/O MICHAEL P. 1, an             Case No.: 2:18-03647 ADS
     Individual,
12
                         Plaintiff,
13
                         v.                       JUDGMENT OF DISMISSAL
14
     ANDREW M. SAUL2, Commissioner of
15   Social Security,

16                       Defendant.

17

18

19

20

21
     1 Plaintiff’s and his representative’s names have been partially redacted in compliance
22
     with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
     Committee on Court Administration and Case Management of the Judicial Conference
23
     of the United States.
     2 On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                               -1-
     Case 2:18-cv-03647-ADS Document 23 Filed 06/08/20 Page 2 of 2 Page ID #:1445



 1          In accordance with the Memorandum Opinion and Order, Dkt. No. 22, filed

 2   concurrently herewith,

 3          IT IS ORDERED AND ADJUDGED that the decision of the Commissioner of

 4   Social Security is affirmed, and this action is dismissed with prejudice.

 5

 6   DATE: June 8, 2020

 7
                                              /s/ Autumn D. Spaeth
8                                       THE HONORABLE AUTUMN D. SPAETH
                                        United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                 -2-
